People v Javier (2019 NY Slip Op 00696)





People v Javier


2019 NY Slip Op 00696


Decided on January 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2019

Renwick, J.P., Gische, Kapnick, Gesmer, Moulton, JJ.


8299 1348/06

[*1]The People of the State of New York, Respondent,
vAlbert Javier, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Svetlana M. Kornfeind of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher P. Marinelli of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered August 10, 2015, resentencing defendant to an aggregate term of 30 years, unanimously reversed, on the law, and the matter remanded for resentencing.
We previously directed a further resentencing (128 AD3d 494 [1st Dept 2015], lv denied 26 NY3d 968 [2015]) on the ground that defendant's 2011 Drug Law Reform Act resentencing was improper with regard to concurrent and consecutive sentences (see People v Norris, 20 NY3d 1068 [2013]). On remand, the court imposed a resentence that is still defective under Norris as to counts 24 and 25 of the indictment. Accordingly, another resentencing on
those counts is required. However, the record refutes defendant's remaining contention that, at the 2011 resentencing, the court failed to impose any sentence on count 24.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2019
DEPUTY CLERK